--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURITY AGREEMENT


This SECURITY AGREEMENT (this "Agreement"), dated as of March 31, 2011, among
the Persons listed on the signature pages hereof as "Grantors" and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a "Grantor" and collectively, the
"Grantors"), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company ("WFCF"), in its capacity as administrative agent for the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, "Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement of even date herewith (as
amended, restated, supplemented, or otherwise modified from time to time, the
"Credit Agreement") by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the "Borrower"), the lenders party thereto as "Lenders" (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
the Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, Agent has agreed to act as administrative agent for the benefit of the
Lender Group and the Bank Product Providers in connection with the transactions
contemplated by the Credit Agreement and this Agreement; and


WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, to induce the Bank Product Providers to enter into
the Bank Product Agreements, and to induce the Lender Group and the Bank Product
Providers to make financial accommodations to the Borrower as provided for in
the Credit Agreement, the other Loan Documents and the Bank Product Agreements,
Grantors have agreed to grant a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations.


NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:


1.             Defined Terms. All initially capitalized terms used herein
(including in the preamble and recitals hereof) without definition shall have
the meanings ascribed thereto in the Credit Agreement (including Schedule 1.1
thereto).  Any terms (whether capitalized or lower case) used in this Agreement
that are defined in the Code shall be construed and defined as set forth in the
Code unless otherwise defined herein or in the Credit Agreement; provided,
however, that to the extent that the Code is used to define any term used herein
and if such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:


(a)           "Account" means an account (as that term is defined in Article 9
of the Code).


(b)           "Account Debtor" means an account debtor (as that term is defined
in the Code).


(c)           "Agent" has the meaning specified therefor in the preamble to this
Agreement.


(d)           "Agent's Lien" has the meaning specified therefor in the Credit
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(e)           "Agreement" has the meaning specified therefor in the preamble to
this Agreement.
 
(f)            "Bank Product Obligations" has the meaning specified therefor in
the Credit Agreement.
 
(g)           "Bank Product Provider" has the meaning specified therefor in the
Credit Agreement.


(h)           "Books" means books and records (including each Grantor's Records
indicating, summarizing, or evidencing such Grantor's assets (including the
Collateral) or liabilities, each Grantor's Records relating to such Grantor's
business operations or financial condition, and each Grantor's goods or General
Intangibles related to such information).


(i)            "Borrower" has the meaning specified therefor in the recitals to
this Agreement.

 
(j)            "Cash Equivalents" has the meaning specified therefor in the
Credit Agreement.


(k)           "Chattel Paper" means chattel paper (as that term is defined in
the Code), and includes tangible chattel paper and electronic chattel paper.


(l)            "Code" means the Illinois Uniform Commercial Code, as in effect
from time to time; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection, priority,
or remedies with respect to Agent's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of Illinois, the term "Code" shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies.


(m)           "Collateral" has the meaning specified therefor in Section 2.


(n)           "Collections" has the meaning specified therefor in the Credit
Agreement.


(o)           "Commercial Tort Claims" means commercial tort claims (as that
term is defined in the Code), and includes those commercial tort claims with a
value in excess of $250,000 listed on Schedule 1.


(p)           "Controlled Account" has the meaning specified therefor in Section
6(k).


(q)           "Controlled Account Agreements" means those certain cash
management agreements, in form and substance reasonably satisfactory to Agent,
each of which is executed and delivered by a Grantor, Agent, and one of the
Controlled Account Banks.


(r)            "Controlled Account Bank" has the meaning specified therefor in
Section 6(k).


(s)           "Copyrights" means any and all rights in any works of authorship,
including (i) copyrights and moral rights, (ii) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (iii) income, license fees, royalties, damages, and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (iv)
the right to sue for past, present, and future infringements thereof, and  (v)
all of each Grantor's rights corresponding thereto throughout the world.


(t)            "Copyright Security Agreement" means each Copyright Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit A.


(u)           "Credit Agreement" has the meaning specified therefor in the
recitals to this Agreement.


 
-2-

--------------------------------------------------------------------------------

 


(v)           "Deposit Account" means a deposit account (as that term is defined
in the Code).


(w)          "Equipment" means equipment (as that term is defined in the Code).


(x)           "Event of Default" has the meaning specified therefor in the
Credit Agreement.


(y)           "Fixtures" means fixtures (as that term is defined in the Code).


(z)           "General Intangibles" means general intangibles (as that term is
defined in the Code), and includes payment intangibles, contract rights, rights
to payment, rights under Hedge Agreements (including the right to receive
payment on account of the termination (voluntarily or involuntarily) of any such
Hedge Agreements), rights arising under common law, statutes, or regulations,
choses or things in action, goodwill, Intellectual Property, Intellectual
Property Licenses, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction.


(aa)         "Grantor" and "Grantors" have the respective meanings specified
therefor in the preamble to this Agreement.


(bb)        "Guaranty" has the meaning specified therefor in the Credit
Agreement.


(cc)         "Insolvency Proceeding" has the meaning specified therefor in the
Credit Agreement.


(dd)        "Intellectual Property" means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.


(ee)         "Intellectual Property Licenses" means, with respect to any Person
(the "Specified Party"), (i) any licenses or other similar rights provided to
the Specified Party in or with respect to Intellectual Property owned or
controlled by any other Person, and (ii) any licenses or other similar rights
provided to any other Person in or with respect to Intellectual Property owned
or controlled by the Specified Party, in each case, including (A) any software
license agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (B) the license agreements
listed on Schedule 3, and (C) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Lender Group's rights under the Loan Documents.


(ff)          "Inventory" means inventory (as that term is defined in the Code).


(gg)        "Investment Related Property" means (i) any and all investment
property (as that term is defined in the Code), and (ii) any and all of the
following (regardless of whether classified as investment property under the
Code):  all Pledged Interests, Pledged Operating Agreements, and Pledged
Partnership Agreements.


(hh)        "Joinder" means each Joinder to this Agreement executed and
delivered by Agent and each of the other parties listed on the signature pages
thereto, in substantially the form of Annex 1.


 
-3-

--------------------------------------------------------------------------------

 


(ii)           "Lender Group" has the meaning specified therefor in the Credit
Agreement.


(jj)           "Lender" and "Lenders" have the respective meanings specified
therefor in the recitals to this Agreement.


(kk)         "Loan Document" has the meaning specified therefor in the Credit
Agreement.


(ll)           "Negotiable Collateral" means letters of credit, letter-of-credit
rights, instruments, promissory notes, drafts and documents (as each such term
is defined in the Code).


(mm)       "Obligations" has the meaning specified therefor in the Credit
Agreement.


(nn)        "Patents" means patents and patent applications, including (i) the
patents and patent applications listed on Schedule 4, (ii) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (iii) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (iv)
the right to sue for past, present, and future infringements thereof, and (v)
all of each Grantor's rights corresponding thereto throughout the world.


(oo)        "Patent Security Agreement" means each Patent Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit B.


(pp)        "Permitted Liens" has the meaning specified therefor in the Credit
Agreement.


(qq)        "Person" has the meaning specified therefor in the Credit Agreement.


(rr)          "Pledged Companies" means each Person listed on Schedule 6 as a
"Pledged Company", together with each other Person, all or a portion of whose
Stock is acquired or otherwise owned by a Grantor after the Closing Date.


(ss)         "Pledged Interests" means, subject to the last paragraph of Section
2 hereof, all of each Grantor's right, title and interest in and to all of the
Stock now owned or hereafter acquired by such Grantor, regardless of class or
designation, including in each of the Pledged Companies, and all substitutions
therefor and replacements thereof, all proceeds thereof and all rights relating
thereto, also including any certificates representing the Stock, the right to
receive any certificates representing any of the Stock, all warrants, options,
share appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing.


(tt)          "Pledged Interests Addendum" means a Pledged Interests Addendum
substantially in the form of Exhibit C.


(uu)        "Pledged Notes" has the meaning specified therefor in Section 5(i).


(vv)        "Pledged Operating Agreements" means all of each Grantor's rights,
powers, and remedies under the limited liability company operating agreements of
each of the Pledged Companies that are limited liability companies.


(ww)       "Pledged Partnership Agreements" means all of each Grantor's rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.


 
-4-

--------------------------------------------------------------------------------

 


(xx)          "Proceeds" has the meaning specified therefor in Section 2.


(yy)        "PTO" means the United States Patent and Trademark Office.


(zz)          "Real Property" means any estates or interests in real property
now owned or hereafter acquired by any Grantor or any Subsidiary of any Grantor
and the improvements thereto.


(aaa)       "Records" means information that is inscribed on a tangible medium
or which is stored in an electronic or other medium and is retrievable in
perceivable form.


(bbb)      "Secured Obligations" means each and all of the following: (a) all of
the present and future obligations of each of the Grantors arising from, or
owing under or pursuant to, this Agreement, the Credit Agreement, or any of the
other Loan Documents (including any Guaranty), (b) all Bank Product Obligations,
and (c) all other Obligations of the Borrower (including, in the case of each of
clauses (a), (b) and (c), reasonable attorneys fees and expenses and any
interest, fees, or expenses that accrue after the filing of an Insolvency
Proceeding, regardless of whether allowed or allowable in whole or in part as a
claim in any Insolvency Proceeding).


(ccc)       "Securities Account" means a securities account (as that term is
defined in the Code).


(ddd)      "Security Interest" has the meaning specified therefor in Section 2.


(eee)       "Stock" has the meaning specified therefor in the Credit Agreement.


(fff)         "Supporting Obligations" means supporting obligations (as such
term is defined in the Code), and includes letters of credit and guaranties
issued in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments or Investment Related Property.


(ggg)      "Trademarks" means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (i) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 5, (ii) all renewals thereof, (iii) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (iv) the right to sue for past, present and future infringements and
dilutions thereof, (v) the goodwill of each Grantor's business symbolized by the
foregoing or connected therewith, and (vi) all of each Grantor's rights
corresponding thereto throughout the world.


(hhh)      "Trademark Security Agreement" means each Trademark Security
Agreement executed and delivered by Grantors, or any of them, and Agent, in
substantially the form of Exhibit D.


(iii)          "URL" means "uniform resource locator," an internet web address.


(jjj)          "VIN" has the meaning specified therefor in Section 5(h).


2.             Grant of Security.  Each Grantor hereby unconditionally grants,
assigns, and pledges to Agent, for the benefit of each member of the Lender
Group and each of the Bank Product Providers, to secure the Secured Obligations,
a continuing security interest (hereinafter referred to as the "Security
Interest") in all of such Grantor's right, title, and interest in and to the
following, whether now owned or hereafter acquired or arising and wherever
located (the "Collateral"):


(a)           all of such Grantor's Accounts;


(b)           all of such Grantor's Books;


 
-5-

--------------------------------------------------------------------------------

 


(c)           all of such Grantor's Chattel Paper;


(d)           all of such Grantor's Deposit Accounts;


(e)           all of such Grantor's Equipment and Fixtures;


(f)            all of such Grantor's General Intangibles;


(g)           all of such Grantor's Inventory;


(h)           all of such Grantor's Investment Related Property;


(i)            all of such Grantor's Negotiable Collateral;


(j)            all of such Grantor's Supporting Obligations;


(k)           all of such Grantor's Commercial Tort Claims;


(l)            all of such Grantor's money, Cash Equivalents, or other assets of
such Grantor that now or hereafter come into the possession, custody, or control
of Agent (or its agent or designee) or any other member of the Lender Group;


(m)           all of such Grantor's other personal property; and


(n)           all of the proceeds (as such term is defined in the Code) and
products, whether tangible or intangible, of any of the foregoing, including
proceeds of insurance or Commercial Tort Claims covering or relating to any or
all of the foregoing, and any and all Accounts, Books, Chattel Paper, Deposit
Accounts, Equipment, Fixtures, General Intangibles, Inventory, Investment
Related Property, Negotiable Collateral, Supporting Obligations, money, or other
tangible or intangible property resulting from the sale, lease, license,
exchange, collection, or other disposition of any of the foregoing, the proceeds
of any award in condemnation with respect to any of the foregoing, any rebates
or refunds, whether for taxes or otherwise, and all proceeds of any such
proceeds, or any portion thereof or interest therein, and the proceeds thereof,
and all proceeds of any loss of, damage to, or destruction of the above, whether
insured or not insured, and, to the extent not otherwise included, any
indemnity, warranty, or guaranty payable by reason of loss or damage to, or
otherwise with respect to any of the foregoing (the "Proceeds").  Without
limiting the generality of the foregoing, the term "Proceeds" includes whatever
is receivable or received when Investment Related Property or proceeds are sold,
exchanged, collected, or otherwise disposed of, whether such disposition is
voluntary or involuntary, and includes proceeds of any indemnity or guaranty
payable to any Grantor or Agent from time to time with respect to any of the
Investment Related Property.


Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Stock of any CFC, solely to the
extent that (y) such Stock represents more than 65% of the outstanding voting
Stock of such CFC, and (z) pledging or hypothecating more than 65% of the total
outstanding voting Stock of such CFC would result in material adverse tax
consequences; or (ii) any rights or interest in any contract, lease, permit,
license, or license agreement covering real or personal property of any Grantor
if under the terms of such contract, lease, permit, license, or license
agreement, or applicable law with respect thereto, the grant of a security
interest or lien therein is prohibited as a matter of law or under the terms of
such contract, lease, permit, license, or license agreement and such prohibition
or restriction has not been waived or the consent of the other party to such
contract, lease, permit, license, or license agreement has not been obtained
(provided, that, (A) the foregoing exclusions of this clause (ii) shall in no
way be construed (1) to apply to the extent that any described prohibition or
restriction is unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the
Code or other applicable law, or (2) to apply to the extent that any consent or
waiver has been obtained that would permit Agent's security interest or lien
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of


 
-6-

--------------------------------------------------------------------------------

 


clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of Agent's, any other member of the Lender Group's or any Bank
Product Provider's continuing security interests in and liens upon any rights or
interests of any Grantor in or to (1) monies due or to become due under or in
connection with any described contract, lease, permit, license, license
agreement, or Stock (including any Accounts or Stock), or (2) any proceeds from
the sale, license, lease, or other dispositions of any such contract, lease,
permit, license, license agreement, or Stock); (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law, provided that upon submission and acceptance by the PTO
of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall be
considered Collateral, or (iv) Equipment or other assets or any proceeds thereof
owned by any Grantor on the date hereof or hereafter acquired that is subject to
a Permitted Lien which is a permitted purchase money Lien or the interest of a
lessor under a Capital Lease if the contract or other agreement in which such
Permitted Lien is granted (or the documentation providing for such Indebtedness
in respect of purchase money financing) prohibits the creation of any other Lien
on such Equipment, other assets or proceeds.


3.             Security for Secured Obligations.  The Security Interest created
hereby secures the payment and performance of the Secured Obligations, whether
now existing or arising hereafter.  Without limiting the generality of the
foregoing, this Agreement secures the payment of all amounts which constitute
part of the Secured Obligations and would be owed by Grantors, or any of them,
to Agent, the Lender Group, the Bank Product Providers or any of them, but for
the fact that they are unenforceable or not allowable (in whole or in part) as a
claim in an Insolvency Proceeding involving any Grantor due to the existence of
such Insolvency Proceeding.


4.             Grantors Remain Liable.  Anything herein to the contrary
notwithstanding, (a) each of the Grantors shall remain liable under the
contracts and agreements included in the Collateral, including the Pledged
Operating Agreements and the Pledged Partnership Agreements, to perform all of
the duties and obligations thereunder to the same extent as if this Agreement
had not been executed, (b) the exercise by Agent or any other member of the
Lender Group of any of the rights hereunder shall not release any Grantor from
any of its duties or obligations under such contracts and agreements included in
the Collateral, and (c) none of the members of the Lender Group shall have any
obligation or liability under such contracts and agreements included in the
Collateral by reason of this Agreement, nor shall any of the members of the
Lender Group be obligated to perform any of the obligations or duties of any
Grantors thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.  Until an Event of Default shall occur and be
continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Loan Document, Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Loan Documents.  Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent's election
to exercise such rights with respect to Pledged Interests pursuant to Section
15.


5.             Representations and Warranties.  Each Grantor hereby represents
and warrants to Agent, for the benefit of the Lender Group and the Bank Product
Providers, which representations and warranties shall be true, correct, and
complete, in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), as of the Closing
Date, and shall be true, correct, and complete, in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof), as of the date of the making of each Advance (or other extension of
credit) made thereafter, as though made on and as of the date of such Advance
(or other extension of credit) (except to the extent that such representations
and warranties relate solely to an earlier date, in which case such
representations and warranties shall be true, correct and complete in all
material respects as of such


 
-7-

--------------------------------------------------------------------------------

 


earlier date) and such representations and warranties shall survive the
execution and delivery of this Agreement:
 
(a)           The exact legal name of each of the Grantors is set forth on the
signature pages of this Agreement or a written notice provided to Agent pursuant
to Section 6.5 of the Credit Agreement.


(b)           Schedule 7 sets forth all Real Property owned by any of the
Grantors as of the Closing Date.


(c)           As of the Closing Date: (i) Schedule 2 provides a complete and
correct list of all registered Copyrights owned by any Grantor and all
applications for registration of Copyrights owned by any Grantor,; (ii) Schedule
3 provides a complete and correct list of all Intellectual Property Licenses
entered into by any Grantor pursuant to which (A) any Grantor has provided any
license or other rights in Intellectual Property owned or controlled by such
Grantor to any other Person or (B) any Person has granted to any Grantor any
license or other rights in registered Intellectual Property owned or controlled
by such Person that is material to the business of such Grantor, including any
Intellectual Property that is incorporated in any Inventory, software, or other
product marketed, sold, licensed, or distributed by such Grantor; (iii) Schedule
4 provides a complete and correct list of all registered Patents owned by any
Grantor and all applications for Patents owned by any Grantor; and (iv) Schedule
5 provides a complete and correct list of all registered Trademarks owned by any
Grantor and all applications for registration of Trademarks owned by any
Grantor.


(d)           (i) (A) each Grantor owns exclusively or holds licenses in all
Intellectual Property that is necessary to the conduct of its business, and (B)
all employees and contractors of each Grantor who were involved in the creation
or development of any material Intellectual Property for such Grantor that is
necessary to the business of such Grantor have signed agreements containing
assignment of Intellectual Property rights to such Grantor and obligations of
confidentiality;


(ii)           to each Grantor's knowledge, no Person has infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights owned by such Grantor, in each case, that either individually or
in the aggregate could reasonably be expected to result in a Material Adverse
Change;


(iii)           (A) to each Grantor's knowledge, (1) such Grantor has never
infringed or misappropriated in the last five (5) years and is not currently
infringing or misappropriating any Intellectual Property rights of any Person,
and (2) no product manufactured, used, distributed, licensed, or sold by or
service provided by such Grantor has ever infringed or misappropriated in the
last five (5) years or is currently infringing or misappropriating any
Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change, and (B) there are no pending,
or to any Grantor's knowledge, threatened infringement or misappropriation
claims or proceedings pending against any Grantor, and no Grantor has received
any notice or other communication of any actual or alleged infringement or
misappropriation of any Intellectual Property rights of any Person, in each
case, except where such infringement either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Change;


(iv)           to each Grantor's knowledge, all registered Copyrights,
registered Trademarks, and issued Patents that are owned by such Grantor and
necessary in to the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect; and


(v)           each Grantor has taken commercially reasonable steps to maintain
the confidentiality of and otherwise protect and enforce its rights in all trade
secrets owned by such Grantor that are necessary in the business of such
Grantor;


 
-8-

--------------------------------------------------------------------------------

 


(e)           This Agreement creates a valid security interest in the Collateral
of each Grantor, to the extent a security interest therein can be created under
the Code, securing the payment of the Secured Obligations.  Except to the extent
a security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor's name on Schedule 8.  Upon the making
of such filings, Agent shall have a first priority perfected security interest
in the Collateral of each Grantor to the extent such security interest can be
perfected by the filing of a financing statement.  Upon filing of the Copyright
Security Agreement with the United States Copyright Office, filing of the Patent
Security Agreement and the Trademark Security Agreement with the PTO, and the
filing of appropriate financing statements in the jurisdictions listed on
Schedule 8, all action necessary or desirable to protect and perfect the
Security Interest in and to on each Grantor's Patents, Trademarks, or Copyrights
has been taken and such perfected Security Interest is enforceable as such as
against any and all creditors of and purchasers from any Grantor, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors'
rights generally.  All action by any Grantor necessary to protect and perfect
such security interest on each item of Collateral (to the extent perfection is
required hereby) has been duly taken or will be taken substantially
contemporaneously with the Closing Date.


(f)           (i) Except for the Security Interest created hereby, each Grantor
is and will at all times be the sole holder of record and the legal and
beneficial owner, free and clear of all Liens other than Permitted Liens, of the
Pledged Interests indicated on Schedule 6 as being owned by such Grantor and,
when acquired by such Grantor, any Pledged Interests acquired after the Closing
Date; (ii) all of the Pledged Interests owned by such Grantor are duly
authorized, validly issued, fully paid and nonassessable and the Pledged
Interests constitute or will constitute the percentage of the issued and
outstanding Stock of the Pledged Companies of such Grantor identified on
Schedule 6 as supplemented or modified by any Pledged Interests Addendum or any
Joinder to this Agreement; (iii) such Grantor has the right and requisite
authority to pledge, the Investment Related Property pledged by such Grantor to
Agent as provided herein; (iv) all actions necessary to perfect and establish
the first priority of Agent's Liens in the Investment Related Property, and the
proceeds thereof, have been duly taken, upon (A) the execution and delivery of
this Agreement; (B) the taking of possession by Agent (or its agent or designee)
of any certificates representing the Pledged Interests, together with undated
powers (or other documents of transfer reasonably acceptable to Agent) endorsed
in blank by the applicable Grantor; (C) the filing of financing statements in
the applicable jurisdiction set forth on Schedule 8 for such Grantor with
respect to the Pledged Interests of such Grantor that are not represented by
certificates, and (D) with respect to any Securities Accounts, the delivery of
Control Agreements with respect thereto; and (v) each Grantor has delivered to
and deposited with Agent all certificates representing the Pledged Interests
owned by such Grantor to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer reasonably
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Grantor has been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.


(g)           No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (i) for the grant of a Security Interest by such
Grantor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Grantor, or (ii)
for the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Related Property or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Related Property by laws
affecting the offering and sale of securities generally.  No Intellectual
Property License of any Grantor that is necessary to the conduct of such
Grantor's business requires any consent of any other Person in order for such
Grantor to grant the security interest granted hereunder in such Grantor's
right, title or interest in or to such Intellectual Property License.


 
-9-

--------------------------------------------------------------------------------

 


(h)           Schedule 9 sets forth all motor vehicles owned by Grantors as of
the Closing Date, by model, model year and vehicle identification number ("VIN")
having an aggregate value of $250,000 or more.


(i)           There is no default, breach, violation, or event of acceleration
existing under any promissory note (as defined in the Code) constituting
Collateral and pledged hereunder (each a "Pledged Note") and no event has
occurred or circumstance exists which, with the passage of time or the giving of
notice, or both, would constitute a default, breach, violation, or event of
acceleration under any Pledged Note.  No Grantor that is an obligee under a
Pledged Note has waived any default, breach, violation, or event of acceleration
under such Pledged Note.


(j)           As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby represents and warrants that the Pledged Interests issued
pursuant to such agreement (A) are not dealt in or traded on securities
exchanges or in securities markets, (B) do not constitute investment company
securities, and (C) are not held by such Grantor in a securities account.  In
addition, none of the Pledged Operating Agreements, the Pledged Partnership
Agreements, or any other agreements governing any of the Pledged Interests
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
provide that such Pledged Interests are securities governed by Article 8 of the
Uniform Commercial Code as in effect in any relevant jurisdiction.


6.             Covenants.  Each Grantor, jointly and severally, covenants and
agrees with Agent that from and after the date of this Agreement and until the
date of termination of this Agreement in accordance with Section 22:


(a)           Possession of Collateral.  In the event that any Collateral,
including Proceeds, is evidenced by or consists of Negotiable Collateral,
Investment Related Property, or Chattel Paper, in each case, having an aggregate
value or face amount of $100,000 or more for all such Negotiable Collateral,
Investment Related Property, or Chattel Paper, the Grantors shall promptly (and
in any event within two (2) Business Days after receipt thereof (or such longer
period as Agent in its Permitted Discretion may agree)), notify Agent thereof,
and if and to the extent that perfection or priority of Agent's Security
Interest is dependent on or enhanced by possession, the applicable Grantor,
promptly (and in any event within two (2) Business Days (or such longer period
as Agent in its Permitted Discretion may agree)) after request by Agent, shall
execute such other documents and instruments as shall be reasonably requested by
Agent or, if applicable, endorse and deliver physical possession of such
Negotiable Collateral, Investment Related Property, or Chattel Paper to Agent,
together with such undated powers (or other relevant document of transfer
reasonably acceptable to Agent) endorsed in blank as shall be reasonably
requested by Agent, and shall do such other acts or things deemed reasonably
necessary by Agent to protect Agent's Security Interest therein;


(b)           Chattel Paper.


(i)           Promptly (and in any event within two (2) Business Days (or such
longer period as Agent in its Permitted Discretion may agree)) after request by
Agent, each Grantor shall take all steps reasonably necessary to grant Agent
control of all electronic Chattel Paper in accordance with the Code and all
"transferable records" as that term is defined in Section 16 of the Uniform
Electronic Transaction Act and Section 201 of the federal Electronic Signatures
in Global and National Commerce Act as in effect in any relevant jurisdiction,
to the extent that the aggregate value or face amount of such electronic Chattel
Paper equals or exceeds $100,000;


(ii)           If any Grantor retains possession of any Chattel Paper or
instruments (which retention of possession shall be subject to the extent
permitted hereby and by the Credit Agreement), promptly (and in any event within
two (2) Business Days (or such longer period as Agent in its Permitted
Discretion may agree)) upon the request of Agent, such Chattel Paper and
instruments shall be marked with the following legend: "This writing and the
obligations evidenced or secured hereby are subject to the Security Interest of


 
-10-

--------------------------------------------------------------------------------

 


Wells Fargo Capital Finance, LLC, as Agent for the benefit of the Lender Group
and the Bank Product Providers";
 
(c)           Control Agreements.
 
(i)            Except to the extent otherwise excused by the Credit Agreement,
each Grantor shall obtain an authenticated Control Agreement (which may include
a Controlled Account Agreement), from each bank maintaining a Deposit Account
for such Grantor;


(ii)           Except to the extent otherwise excused by the Credit Agreement,
each Grantor shall obtain an authenticated Control Agreement, from each issuer
of uncertificated securities, securities intermediary, or commodities
intermediary issuing or holding any financial assets or commodities to or for
any Grantor;


(iii)           Except to the extent otherwise excused by the Credit Agreement,
each Grantor shall obtain an authenticated Control Agreement with respect to all
of such Grantor's investment property;


(d)           Letter-of-Credit Rights.  If the Grantors (or any of them) are or
become the beneficiary of letters of credit having a face amount or value of
$100,000 or more in the aggregate, then the applicable Grantor or Grantors shall
promptly (and in any event within two (2) Business Days (or such longer period
as Agent in its Permitted Discretion may agree) after becoming a beneficiary),
notify Agent thereof and, promptly (and in any event within two (2) Business
Days) after request by Agent, enter into a tri-party agreement with Agent and
the issuer or confirming bank with respect to letter-of-credit rights assigning
such letter-of-credit rights to Agent and directing all payments thereunder to
Agent's Account, all in form and substance reasonably satisfactory to Agent;


(e)           Commercial Tort Claims.  If the Grantors (or any of them) have an
interest in or obtain Commercial Tort Claims having a value, or involving an
asserted claim, in the amount of $250,000 or more in the aggregate for all
Commercial Tort Claims, then the  applicable Grantor or Grantors shall promptly
(and in any event within two (2) Business Days (or such longer period as Agent
in its Permitted Discretion may agree) of obtaining such Commercial Tort Claim),
notify Agent upon incurring or otherwise obtaining such Commercial Tort Claims
and, promptly (and in any event within two (2) Business Days (or such longer
period as Agent in its Permitted Discretion may agree)) after request by Agent,
amend Schedule 1 to describe such Commercial Tort Claims in a manner that
reasonably identifies such Commercial Tort Claims and which is otherwise
reasonably satisfactory to Agent, and hereby authorizes the filing of additional
financing statements or amendments to existing financing statements describing
such Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a first priority, perfected
security interest in any such Commercial Tort Claim;


(f)           Government Contracts.  Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $50,000, if any Account
or Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, Grantors shall
promptly (and in any event within two (2) Business Days of the creation thereof)
notify Agent thereof and, promptly (and in any event within two (2) Business
Days) after request by Agent, execute any instruments or take any steps
reasonably required by Agent in order that all moneys due or to become due under
such contract or contracts shall be assigned to Agent, for the benefit of the
Lender Group and the Bank Product Providers, and shall provide written notice
thereof under the Assignment of Claims Act or other applicable law;


(g)           Intellectual Property.


(i)            Upon the request of Agent, in order to facilitate filings with
the United States Patent and Trademark Office and the United States Copyright
Office, each Grantor shall execute and


 
-11-

--------------------------------------------------------------------------------

 


deliver to Agent one or more Copyright Security Agreements, Trademark Security
Agreements, or Patent Security Agreements to further evidence Agent's Lien on
such Grantor's Patents, Trademarks, or Copyrights, and the General Intangibles
of such Grantor relating thereto or represented thereby;
 
(ii)           Each Grantor shall have the duty, with respect to Intellectual
Property that is necessary in the conduct of such Grantor's business, to protect
and diligently enforce and defend at such Grantor's expense its Intellectual
Property, including (A) to diligently enforce and defend, including promptly
suing for infringement, misappropriation, or dilution and to recover any and all
damages for such infringement, misappropriation, or dilution, and filing for
opposition, interference, and cancellation against conflicting Intellectual
Property rights of any Person, (B) to prosecute diligently any trademark
application or service mark application that is part of the Trademarks pending
as of the date hereof or hereafter until the termination of this Agreement, (C)
to prosecute diligently any patent application that is part of the Patents
pending as of the date hereof or hereafter until the termination of this
Agreement, (D) to take all reasonable and necessary action to preserve and
maintain all of such Grantor's Trademarks, Patents, Copyrights, Intellectual
Property Licenses, and its rights therein, including paying all maintenance fees
and filing of applications for renewal, affidavits of use, and affidavits of
noncontestability, and (E) to require all employees, consultants, and
contractors of each Grantor who were involved in the creation or development of
such Intellectual Property to sign agreements containing assignment of
Intellectual Property rights and obligations of confidentiality.  Each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in the conduct of such Grantor's business.  Each
Grantor hereby agrees to take the steps described in this Section 6(g)(ii) with
respect to all new or acquired Intellectual Property to which it or any of its
Subsidiaries is now or later becomes entitled that is necessary in the conduct
of such Grantor's business;


(iii)          Grantors acknowledge and agree that the Lender Group shall have
no duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor.  Without limiting the generality of this Section
6(g)(iii), Grantors acknowledge and agree that no member of the Lender Group
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any member of the Lender Group may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of the Borrower and shall be chargeable to the Loan Account;
 
(iv)          Each Grantor shall promptly file an application with the United
States Copyright Office for any material Copyright that has not been registered
with the United States Copyright Office if such Copyright is necessary in
connection with the conduct of such Grantor's business.  Any expenses incurred
in connection with the foregoing shall be borne by the Grantors;


(v)           [Intentionally omitted];


(vi)          On each date on which a Compliance Certificate is delivered by the
Borrower pursuant to Section 5.1 of the Credit Agreement, each Grantor shall
provide Agent with a written report of all new Patents or Trademarks that are
registered or the subject of pending applications for registrations, and of all
Intellectual Property Licenses that are material to the conduct of such
Grantor's business, in each case, which were acquired, registered, or for which
applications for registration were filed by any Grantor during the prior period
and any statement of use or amendment to allege use with respect to
intent-to-use trademark applications.  In the case of such registrations or
applications therefor, which were acquired by any Grantor, each such Grantor
shall file the necessary documents with the appropriate Governmental Authority
identifying the applicable Grantor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property.  In each of the foregoing
cases, the applicable Grantor shall promptly cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such Patent and Trademark registrations and applications therefor (with
the exception of Trademark applications filed on an intent-to-use basis for
which no statement of use or amendment to allege use has been filed) and
Intellectual Property Licenses as being subject to the security interests
created thereunder;


 
-12-

--------------------------------------------------------------------------------

 


(vii)         Anything to the contrary in this Agreement notwithstanding, in no
event shall any Grantor, either itself or through any agent, employee, licensee,
or designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least three (3) Business
Days prior to such filing and complying with Section 6(g)(i), and any such
registration shall be on an "expedited basis". Upon receipt from the United
States Copyright Office of notice of registration of any Copyright, each Grantor
shall promptly (but in no event later than three (3) Business Days following
such receipt) notify (but without duplication of any notice required by Section
6(g)(vi)) Agent of such registration by delivering, or causing to be delivered,
to Agent, documentation sufficient for Agent to perfect Agent's Liens on such
Copyright.  If any Grantor acquires from any Person any Copyright registered
with the United States Copyright Office or an application to register any
Copyright with the United States Copyright Office, such Grantor shall promptly
(but in no event later than three (3) Business Days following such acquisition)
notify Agent of such acquisition and deliver, or cause to be delivered, to
Agent, documentation sufficient for Agent to perfect Agent's Liens on such
Copyright.  In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than three (3) Business Days following such acquisition) file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights;


(viii)        Each Grantor shall take commercially reasonable steps to maintain
the confidentiality of, and otherwise protect and enforce its rights in, the
Intellectual Property that is necessary in the conduct of such Grantor's
business, including, as applicable (A) protecting the secrecy and
confidentiality of its confidential information and trade secrets by having and
enforcing a policy requiring all current employees, consultants, licensees,
vendors and contractors with access to such information to execute appropriate
confidentiality agreements; (B) taking actions reasonably necessary to ensure
that no trade secret falls into the public domain; and (C) protecting the
secrecy and confidentiality of the source code of all software programs and
applications of which it is the owner or licensee by having and enforcing a
policy requiring any licensees (or sublicensees) of such source code to enter
into license agreements with commercially reasonable use and non-disclosure
restrictions;


(ix)          [Intentionally omitted]; and


(x)           No Grantor shall enter into any material Intellectual Property
License to receive any license or rights in any Intellectual Property of any
other Person unless such Grantor has used commercially reasonable efforts to
permit the assignment of or grant of a security interest in such Intellectual
Property License (and all rights of Grantor thereunder) to the (and any
transferees of Agent).


(h)           Investment Related Property.


(i)            If any Grantor shall acquire, obtain, receive or become entitled
to receive any Pledged Interests after the Closing Date, it shall promptly (and
in any event within two (2) Business Days (or such longer period as Agent in its
Permitted Discretion may agree) of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;


(ii)           Upon the occurrence and during the continuance of an Event of
Default, following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Related Property that are received by
any Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor's other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;


(iii)          Each Grantor shall promptly deliver to Agent a copy of each
material notice or other material communication received by it in respect of any
Pledged Interests;


(iv)          No Grantor shall make or consent to any amendment or other
modification or waiver with respect to any Pledged Interests, Pledged Operating
Agreement, or Pledged Partnership


 
-13-

--------------------------------------------------------------------------------

 


Agreement, or enter into any agreement or permit to exist any restriction with
respect to any Pledged Interests if the same is prohibited pursuant to the Loan
Documents;
 


(v)           Each Grantor agrees that it will cooperate with Agent in obtaining
all necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Related Property or to effect any sale or transfer thereof;


(vi)          As to all limited liability company or partnership interests,
issued under any Pledged Operating Agreement or Pledged Partnership Agreement,
each Grantor hereby covenants that the Pledged Interests issued pursuant to such
agreement (A) are not and shall not be dealt in or traded on securities
exchanges or in securities markets, (B) do not and will not constitute
investment company securities, and (C) are not and will not be held by such
Grantor in a securities account.  In addition, none of the Pledged Operating
Agreements, the Pledged Partnership Agreements, or any other agreements
governing any of the Pledged Interests issued under any Pledged Operating
Agreement or Pledged Partnership Agreement, provide or shall provide that such
Pledged Interests are securities governed by Article 8 of the Uniform Commercial
Code as in effect in any relevant jurisdiction.


(i)            Real Property; Fixtures.  Each Grantor covenants and agrees that
upon the acquisition of any fee interest in Real Property it will promptly (and
in any event within two (2) Business Days of acquisition) notify Agent of the
acquisition of such Real Property and will grant to Agent, for the benefit of
the Lender Group and the Bank Product Providers, a first priority Mortgage on
each fee interest in Real Property with a fair market value of at least $250,000
now or hereafter owned by such Grantor and shall deliver such other
documentation and opinions, in form and substance satisfactory to Agent, in
connection with the grant of such Mortgage as Agent shall reasonably request in
its Permitted Discretion, including title insurance policies, financing
statements, fixture filings and environmental audits and such Grantor shall pay
all recording costs, intangible taxes and other fees and costs (including
reasonable attorneys fees and expenses) incurred in connection therewith.  Each
Grantor acknowledges and agrees that, to the extent permitted by applicable law,
all of the Collateral shall remain personal property regardless of the manner of
its attachment or affixation to real property;


(j)            Transfers and Other Liens.  Grantors shall not (i) sell, assign
(by operation of law or otherwise) or otherwise dispose of, or grant any option
with respect to, any of the Collateral, except as expressly permitted by the
Credit Agreement, or (ii) create or permit to exist any Lien upon or with
respect to any of the Collateral of any Grantor, except for Permitted
Liens.  The inclusion of Proceeds in the Collateral shall not be deemed to
constitute Agent's consent to any sale or other disposition of any of the
Collateral except as expressly permitted in this Agreement or the other Loan
Documents;


(k)           Controlled Accounts.


(i)            Each Grantor shall (A) establish and maintain cash management
services of a type and on terms reasonably satisfactory to Agent at one or more
of the banks set forth on Schedule 6(k) (each a "Controlled Account Bank"), and
shall take reasonable steps to ensure that all of its and its Subsidiaries'
Account Debtors forward payment of the amounts owed by them directly to such
Controlled Account Bank, and (B) deposit or cause to be deposited promptly, and
in any event no later than the first Business Day after the date of receipt
thereof, all of their Collections (including those sent directly by their
Account Debtors to a Grantor) into a bank account of such Grantor (each, a
"Controlled Account") at one of the Controlled Account Banks.


(ii)            Each Grantor shall establish and maintain Controlled Account
Agreements with Agent and the applicable Controlled Account Bank, in form and
substance reasonably acceptable to Agent.  Each such Controlled Account
Agreement shall provide, among other things, that (A) the Controlled Account
Bank will comply with any instructions originated by Agent directing the
disposition of the funds in such Controlled Account without further consent by
the applicable Grantor, (B) the Controlled Account Bank waives any rights of
setoff or recoupment or any other claim against the applicable Controlled
Account other


 
-14-

--------------------------------------------------------------------------------

 


than for payment of its service fees and other charges directly related to the
administration of such Controlled Account and for returned checks or other items
of payment, and (C) the Controlled Account Bank will forward, by daily sweep,
all amounts in the applicable Controlled Account to the Agent's Account.
 
(iii)          So long as no Default or Event of Default has occurred and is
continuing, the Borrower may amend Schedule 6(k) to add or replace a Controlled
Account Bank or Controlled Account; provided, however, that (A) such prospective
Controlled Account Bank shall be reasonably satisfactory to Agent, and (B) prior
to the time of the opening of such Controlled Account, the applicable Grantor
and such prospective Controlled Account Bank shall have executed and delivered
to Agent a Controlled Account Agreement.  Each Grantor shall close any of its
Controlled Accounts (and establish replacement Controlled Account accounts in
accordance with the foregoing sentence) as promptly as practicable and in any
event within forty-five (45) days of notice from Agent that the operating
performance, funds transfer, or availability procedures or performance of the
Controlled Account Bank with respect to Controlled Account Accounts or Agent's
liability under any Controlled Account Agreement with such Controlled Account
Bank is no longer acceptable in Agent's reasonable judgment;


(l)            Motor Vehicles.  Promptly (and in any event within two (2)
Business Days) after request by Agent, with respect to all motor vehicles owned
by any Grantor having an aggregate value of $250,000 or more, Grantor shall
deliver to Agent, a certificate of title for all such motor vehicles and shall
cause those title certificates to be filed (with the Agent's Lien noted thereon)
in the appropriate state motor vehicle filing office; and


(m)          Pledged Notes.   Grantors (i) without the prior written consent of
Agent, will not (A) waive or release any obligation of any Person that is
obligated under any of the Pledged Notes, (B) take or omit to take any action or
knowingly suffer or permit any action to be omitted or taken, the taking or
omission of which would result in any right of offset against sums payable under
the Pledged Notes, or (C) other than Permitted Dispositions, assign or surrender
their rights and interests under any of the Pledged Notes or terminate, cancel,
modify, change, supplement or amend the Pledged Notes, and (ii) shall provide to
Agent copies of all material written notices (including notices of default)
given or received with respect to the Pledged Notes promptly after giving or
receiving such notice.


7.             Relation to Other Security Documents.  The provisions of this
Agreement shall be read and construed with the other Loan Documents referred to
below in the manner so indicated.


(a)           Credit Agreement. In the event of any conflict between any
provision in this Agreement and a provision in the Credit Agreement, such
provision of the Credit Agreement shall control.


(b)           Patent, Trademark, Copyright Security Agreements.  The provisions
of the Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder.  In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.


8.             Further Assurances.


(a)           Each Grantor agrees that from time to time, at its own expense,
such Grantor will promptly execute and deliver all further instruments and
documents, and take all further action, that Agent may reasonably request, in
order to perfect and protect the Security Interest granted hereby, to create,
perfect or protect the Security Interest purported to be granted hereby or to
enable Agent to exercise and enforce its rights and remedies hereunder with
respect to any of the Collateral.


 
-15-

--------------------------------------------------------------------------------

 


(b)           Each Grantor authorizes the filing by Agent of financing or
continuation statements, or amendments thereto, and such Grantor will execute
and deliver to Agent such other instruments or notices, as Agent may reasonably
request, in order to perfect and preserve the Security Interest granted or
purported to be granted hereby.


(c)           Each Grantor authorizes Agent at any time and from time to time to
file, transmit, or communicate, as applicable, financing statements and
amendments (i) describing the Collateral as "all personal property of debtor" or
"all assets of debtor" or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or (iii)
that contain any information required by part 5 of Article 9 of the Code for the
sufficiency or filing office acceptance.  Each Grantor also hereby ratifies any
and all financing statements or amendments previously filed by Agent in any
jurisdiction.


(d)           Each Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement filed in connection with this Agreement without the prior
written consent of Agent, subject to such Grantor's rights under Section
9-509(d)(2) of the Code.


9.             Agent's Right to Perform Contracts, Exercise Rights, etc.  Upon
the occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor's rights under Intellectual
Property Licenses in connection with the enforcement of Agent's rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Stock that is pledged hereunder be registered in the name of Agent or any of
its nominees.


10.           Agent Appointed Attorney-in-Fact.  Each Grantor hereby irrevocably
appoints Agent its attorney-in-fact, with full authority in the place and stead
of such Grantor and in the name of such Grantor or otherwise, at such time as an
Event of Default has occurred and is continuing under the Credit Agreement, to
take any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:


(a)           to ask, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
connection with the Accounts or any other Collateral of such Grantor;


(b)           to receive and open all mail addressed to such Grantor and to
notify postal authorities to change the address for the delivery of mail to such
Grantor to that of Agent;


(c)           to receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral or Chattel Paper;


(d)           to file any claims or take any action or institute any proceedings
which Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;


(e)           to repair, alter, or supply goods, if any, necessary to fulfill in
whole or in part the purchase order of any Person obligated to such Grantor in
respect of any Account of such Grantor;


(f)            to use any Intellectual Property or Intellectual Property
Licenses of such Grantor, including but not limited to any labels, Patents,
Trademarks, trade names, URLs, domain names, industrial designs, Copyrights, or
advertising matter, in preparing for sale, advertising for sale, or selling
Inventory or other Collateral and to collect any amounts due under Accounts,
contracts or Negotiable Collateral of such Grantor; and


 
-16-

--------------------------------------------------------------------------------

 


(g)           Agent, on behalf of the Lender Group or the Bank Product
Providers, shall have the right, but shall not be obligated, to bring suit in
its own name to enforce the Intellectual Property and Intellectual Property
Licenses and, if Agent shall commence any such suit, the appropriate Grantor
shall, at the request of Agent, do any and all lawful acts and execute any and
all proper documents reasonably required by Agent in aid of such enforcement.


To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof.  This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.


11.           Agent May Perform.  If any Grantor fails to perform any agreement
contained herein, Agent may itself perform, or cause performance of, such
agreement, and the reasonable expenses of Agent incurred in connection therewith
shall be payable, jointly and severally, by Grantors.


12.           Agent's Duties.  The powers conferred on Agent hereunder are
solely to protect Agent's interest in the Collateral, for the benefit of the
Lender Group and the Bank Product Providers, and shall not impose any duty upon
Agent to exercise any such powers.  Except for the safe custody of any
Collateral in its actual possession and the accounting for moneys actually
received by it hereunder, Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Agent shall be deemed to have
exercised reasonable care in the custody and preservation of any Collateral in
its actual possession if such Collateral is accorded treatment substantially
equal to that which Agent accords its own property.


13.           Collection of Accounts, General Intangibles and Negotiable
Collateral.  At any time upon the occurrence and during the continuance of an
Event of Default, Agent or Agent's designee may (a) notify Account Debtors of
any Grantor that the Accounts, General Intangibles, Chattel Paper or Negotiable
Collateral of such Grantor have been assigned to Agent, for the benefit of the
Lender Group and the Bank Product Providers, or that Agent has a security
interest therein, and (b) collect the Accounts, General Intangibles and
Negotiable Collateral of any Grantor directly, and any collection costs and
expenses shall constitute part of such Grantor's Secured Obligations under the
Loan Documents.


14.           Disposition of Pledged Interests by Agent.  None of the Pledged
Interests existing as of the date of this Agreement are, and none of the Pledged
Interests hereafter acquired on the date of acquisition thereof will be,
registered or qualified under the various federal or state securities laws of
the United States and disposition thereof after an Event of Default may be
restricted to one or more private (instead of public) sales in view of the lack
of such registration.  Each Grantor understands that in connection with such
disposition, Agent may approach only a restricted number of potential purchasers
and further understands that a sale under such circumstances may yield a lower
price for the Pledged Interests than if the Pledged Interests were registered
and qualified pursuant to federal and state securities laws and sold on the open
market.  Each Grantor, therefore, agrees that:  (a) if Agent shall, pursuant to
the terms of this Agreement, sell or cause the Pledged Interests or any portion
thereof to be sold at a private sale, Agent shall have the right to rely upon
the advice and opinion of any nationally recognized brokerage or investment firm
(but shall not be obligated to seek such advice and the failure to do so shall
not be considered in determining the commercial reasonableness of such action)
as to the best manner in which to offer the Pledged Interest or any portion
thereof for sale and as to the best price reasonably obtainable at the private
sale thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.


15.           Voting and Other Rights in Respect of Pledged Interests.


(a)           Upon the occurrence and during the continuation of an Event of
Default, (i) Agent may, at its option, and with two (2) Business Days prior
written notice to any Grantor, and in addition to all rights and remedies
available to Agent under any other agreement, at law, in equity, or otherwise,
exercise all voting rights, or any other ownership or consensual rights
(including any dividend or distribution rights) in respect of the Pledged
Interests owned by such Grantor, but under no circumstances is Agent obligated
by the


 
-17-

--------------------------------------------------------------------------------

 


terms of this Agreement to exercise such rights, and (ii) if Agent duly
exercises its right to vote any of such Pledged Interests, each Grantor hereby
appoints Agent, such Grantor's true and lawful attorney-in-fact and IRREVOCABLE
PROXY to vote such Pledged Interests in any manner Agent deems advisable for or
against all matters submitted or which may be submitted to a vote of
shareholders, partners or members, as the case may be.  The power-of-attorney
and proxy granted hereby is coupled with an interest and shall be irrevocable.
 
(b)           For so long as any Grantor shall have the right to vote the
Pledged Interests owned by it, such Grantor covenants and agrees that it will
not, without the prior written consent of Agent, vote or take any consensual
action with respect to such Pledged Interests which would materially adversely
affect the rights of Agent, the other members of the Lender Group, or the Bank
Product Providers, or the value of the Pledged Interests.


16.           Remedies.  Upon the occurrence and during the continuance of an
Event of Default:


(a)           Agent may, and, at the instruction of the Required Lenders, shall
exercise in respect of the Collateral, in addition to other rights and remedies
provided for herein, in the other Loan Documents, or otherwise available to it,
all the rights and remedies of a secured party on default under the Code or any
other applicable law.  Without limiting the generality of the foregoing, each
Grantor expressly agrees that, in any such event, Agent without demand of
performance or other demand, advertisement or notice of any kind (except a
notice specified below of time and place of public or private sale) to or upon
any Grantor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), may take immediate possession of all or any
portion of the Collateral and (i) require Grantors to, and each Grantor hereby
agrees that it will at its own expense and upon request of Agent forthwith,
assemble all or part of the Collateral as directed by Agent and make it
available to Agent at one or more locations where such Grantor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Agent's offices or elsewhere, for cash, on credit, and upon such other
terms as Agent may deem commercially reasonable.  Each Grantor agrees that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the applicable Grantor of the time and place of any public sale or the
time after which any private sale is to be made shall constitute reasonable
notification and specifically such notice shall constitute a reasonable
"authenticated notification of disposition" within the meaning of Section 9-611
of the Code.  Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Agent may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Grantor agrees that the internet shall
constitute a "place" for purposes of Section 9-610(b) of the Code.  Each Grantor
agrees that any sale of Collateral to a licensor pursuant to the terms of a
license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.


(b)           Agent is hereby granted a license or other right to use, without
liability for royalties or any other charge, each Grantor's Intellectual
Property, including but not limited to, any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, and advertising
matter, whether owned by any Grantor or with respect to which any Grantor has
rights under license, sublicense, or other agreements (including any
Intellectual Property License), as it pertains to the Collateral, in preparing
for sale, advertising for sale and selling any Collateral, and each Grantor's
rights under all licenses and all franchise agreements shall inure to the
benefit of Agent.


(c)           Agent may, in addition to other rights and remedies provided for
herein, in the other Loan Documents, or otherwise available to it under
applicable law and without the requirement of notice to or upon any Grantor or
any other Person (which notice is hereby expressly waived to the maximum extent
permitted by the Code or any other applicable law), (i) with respect to any
Grantor's Deposit Accounts in which Agent's Liens are


 
-18-

--------------------------------------------------------------------------------

 


perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Grantor to pay the balance
of such Deposit Account to or for the benefit of Agent, and (ii) with respect to
any Grantor's Securities Accounts in which Agent's Liens are perfected by
control under Section 9-106 of the Code, instruct the securities intermediary
maintaining such Securities Account for the applicable Grantor to (A) transfer
any cash in such Securities Account to or for the benefit of Agent, or
(B)  liquidate any financial assets in such Securities Account that are
customarily sold on a recognized market and transfer the cash proceeds thereof
to or for the benefit of Agent.
 
(d)           Any cash held by Agent as Collateral and all cash proceeds
received by Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied against the
Secured Obligations in the order set forth in the Credit Agreement.   In the
event the proceeds of Collateral are insufficient to satisfy all of the Secured
Obligations in full, each Grantor shall remain jointly and severally liable for
any such deficiency.


(e)           Each Grantor hereby acknowledges that the Secured Obligations
arise out of a commercial transaction, and agrees that if an Event of Default
shall occur and be continuing Agent shall have the right to an immediate writ of
possession without notice of a hearing.  Agent shall have the right to the
appointment of a receiver for the properties and assets of each Grantor, and
each Grantor hereby consents to such rights and such appointment and hereby
waives any objection such Grantor may have thereto or the right to have a bond
or other security posted by Agent.


17.           Remedies Cumulative.  Each right, power, and remedy of Agent, any
other member of the Lender Group, or any Bank Product Provider as provided for
in this Agreement, the other Loan Documents or any Bank Product Agreement now or
hereafter existing at law or in equity or by statute or otherwise shall be
cumulative and concurrent and shall be in addition to every other right, power,
or remedy provided for in this Agreement, the other Loan Documents and the Bank
Product Agreements or now or hereafter existing at law or in equity or by
statute or otherwise, and the exercise or beginning of the exercise by Agent,
any other member of the Lender Group, or any Bank Product Provider, of any one
or more of such rights, powers, or remedies shall not preclude the simultaneous
or later exercise by Agent, such other member of the Lender Group or such Bank
Product Provider of any or all such other rights, powers, or remedies.


18.           Marshaling. Agent shall not be required to marshal any present or
future collateral security (including but not limited to the Collateral) for, or
other assurances of payment of, the Secured Obligations or any of them or to
resort to such collateral security or other assurances of payment in any
particular order, and all of its rights and remedies hereunder and in respect of
such collateral security and other assurances of payment shall be cumulative and
in addition to all other rights and remedies, however existing or arising.  To
the extent that it lawfully may, each Grantor hereby agrees that it will not
invoke any law relating to the marshaling of collateral which might cause delay
in or impede the enforcement of Agent's rights and remedies under this Agreement
or under any other instrument creating or evidencing any of the Secured
Obligations or under which any of the Secured Obligations is outstanding or by
which any of the Secured Obligations is secured or payment thereof is otherwise
assured, and, to the extent that it lawfully may, each Grantor hereby
irrevocably waives the benefits of all such laws.


19.           Indemnity and Expenses.


(a)           Each Grantor agrees to indemnify Agent and the other members of
the Lender Group from and against all claims, lawsuits and liabilities
(including reasonable attorneys fees) growing out of or resulting from this
Agreement (including enforcement of this Agreement) or any other Loan Document
to which such Grantor is a party to the same extent contemplated by Section 10.3
of the Credit Agreement.  This provision shall survive the termination of this
Agreement and the Credit Agreement and the repayment of the Secured Obligations.


(b)           Grantors, jointly and severally, shall, upon demand, pay to Agent
(or Agent, may charge to the Loan Account) at the times contemplated by Section
17.10 of the Credit Agreement all the Lender Group Expenses which Agent may
incur in connection with (i) the administration of this Agreement, (ii) the
custody, preservation, use or operation of, or, upon an Event of Default, the
sale of, collection from, or other realization upon, any of the Collateral in
accordance with this Agreement and the other Loan Documents,


 
-19-

--------------------------------------------------------------------------------

 


(iii) the exercise or enforcement of any of the rights of Agent hereunder or
(iv) the failure by any Grantor to perform or observe any of the provisions
hereof.
 
20.           Merger, Amendments; Etc.  THIS AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE
PARTIES.  No waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by Agent, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  No amendment of any provision of this Agreement shall be
effective unless the same shall be in writing and signed by Agent and each
Grantor to which such amendment applies.


21.           Addresses for Notices.  All notices and other communications
provided for hereunder shall be given in the form and manner and delivered to
Agent at its address specified in the Credit Agreement, and to any of the
Grantors at their respective addresses specified in the Credit Agreement or
Guaranty, as applicable, or, as to any party, at such other address as shall be
designated by such party in a written notice to the other party.


22.           Continuing Security Interest: Assignments under Credit
Agreement.  This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the Obligations
have been paid in full in accordance with the provisions of the Credit Agreement
and the Commitments have expired or have been terminated, (b) be binding upon
each Grantor, and their respective successors and assigns, and (c) inure to the
benefit of, and be enforceable by, Agent, and its successors, permitted
transferees and permitted assigns.  Without limiting the generality of the
foregoing clause (c), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise.  Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Security Interest granted
hereby shall terminate, any Liens arising therefrom shall automatically
terminate, and all rights to the Collateral shall revert to Grantors or any
other Person entitled thereto.  At such time, Agent will authorize the filing of
appropriate termination statements to terminate such Security Interests.  No
transfer or renewal, extension, assignment, or termination of this Agreement or
of the Credit Agreement, any other Loan Document, or any other instrument or
document executed and delivered by any Grantor to Agent nor any additional
Advances or other loans made by any Lender to the Borrower, nor the taking of
further security, nor the retaking or re-delivery of the Collateral to Grantors,
or any of them, by Agent, nor any other act of the Lender Group or the Bank
Product Providers, or any of them, shall release any Grantor from any
obligation, except a release or discharge executed in writing by Agent in
accordance with the provisions of the Credit Agreement.  Agent shall not by any
act, delay, omission or otherwise, be deemed to have waived any of its rights or
remedies hereunder, unless such waiver is in writing and signed by Agent and
then only to the extent therein set forth.  A waiver by Agent of any right or
remedy on any occasion shall not be construed as a bar to the exercise of any
such right or remedy which Agent would otherwise have had on any other occasion.


23.           Governing Law.


(a)           THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED


 
-20-

--------------------------------------------------------------------------------

 


ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL
COURTS, LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY
BE BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 23(b).
 


(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


24.           New Subsidiaries.  Pursuant to Section 5.11 of the Credit
Agreement, certain Subsidiaries (whether by acquisition or creation) of any
Grantor are required to enter into this Agreement by executing and delivering in
favor of Agent a Joinder to this Agreement in substantially the form of Annex
1.  Upon the execution and delivery of Annex 1 by any such new Subsidiary, such
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein.  The execution and delivery of any
instrument adding an additional Grantor as a party to this Agreement shall not
require the consent of any Grantor hereunder.  The rights and obligations of
each Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor hereunder.


25.           Agent.  Each reference herein to any right granted to, benefit
conferred upon or power exercisable by the "Agent" shall be a reference to
Agent, for the benefit of each member of the Lender Group and each of the Bank
Product Providers.


26.           Miscellaneous.


(a)           This Agreement is a Loan Document.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.


(b)           Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.  Each provision of this Agreement shall be severable
from every other provision of this Agreement for the purpose of determining the
legal enforceability of any specific provision.


 
-21-

--------------------------------------------------------------------------------

 


(c)           Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.


(d)           Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any member of the Lender Group or any Grantor,
whether under any rule of construction or otherwise.  This Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.


(e)           The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.


(f)            Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms "includes" and  "including" are not limiting, and
the term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or".  The words "hereof", "herein", "hereby",
"hereunder", and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified.  Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein).  The words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights.  Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the repayment in full in cash or
immediately available funds (or, (a) in the case of contingent reimbursement
obligations with respect to Letters of Credit, providing Letter of Credit
Collateralization, and (b) in the case of obligations with respect to Bank
Products (other than Hedge Obligations), providing Bank Product
Collateralization) of all of the Secured Obligations (including the payment of
any termination amount then applicable (or which would or could become
applicable as a result of the repayment of the other Secured Obligations) under
Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person's successors and assigns.  Any
requirement of a writing contained herein shall be satisfied by the transmission
of a Record.


(g)           All of the annexes, schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.


[signature pages follow]
 
 
-22-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.
 

GRANTORS: PATRICK INDUSTRIES, INC.                  
By:
/s/ Andy L. Nemeth
   
Name:
Andy L. Nemeth
   
Title:
Chief Financial Officer

 
 
Signature Page To Security Agreement
 
 
 

--------------------------------------------------------------------------------

 



AGENT: WELLS FARGO CAPITAL FINANCE, LLC, a Delaware   limited liability company
                 
By:
/s/ Ernest May
   
Name:
Ernest May
   
Title:
Director

 
 
Signature Page To Security Agreement

 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1
 


COMMERCIAL TORT CLAIMS


[include specific case caption or descriptions per Official Code Comment 5 to
Section 9-108 of the Code]


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
 
COPYRIGHTS
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3
 
 
INTELLECTUAL PROPERTY LICENSES


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
 
PATENTS


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 5
 
 
TRADEMARKS


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6
 


PLEDGED COMPANIES


Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
                                                                               
                                                                               
                               



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6(k)
 
 
CONTROLLED ACCOUNT BANKS


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7
 
 
OWNED REAL PROPERTY


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8
 
 
LIST OF UNIFORM COMMERCIAL CODE FILING JURISDICTIONS


Grantors
Jurisdictions



 
 

--------------------------------------------------------------------------------

 


SCHEDULE 9
 
 
MOTOR VEHICLES


 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1 TO SECURITY AGREEMENT
FORM OF JOINDER


Joinder No. ____ (this "Joinder"), dated as of _______________, to the Security
Agreement, dated as of March 31, 2011 (as amended, restated, supplemented, or
otherwise modified from time to time, the "Security Agreement"), by and among
each of the parties listed on the signature pages thereto and those additional
entities that thereafter become parties thereto (collectively, jointly and
severally, "Grantors" and each, individually, a "Grantor") and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company ("WFCF"), in its
capacity as administrative agent for the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, "Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement dated as of March 31, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the "Credit Agreement"), by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the "Borrower"), the lenders party thereto as "Lenders" (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
the Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Credit Agreement; and


WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Lender Group to make certain financial accommodations to the Borrower; and


WHEREAS, pursuant to Section 5.11 of the Credit Agreement and Section 24 of the
Security Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the "New Grantors") may be accomplished by the execution of this
Joinder in favor of Agent, for the benefit of the Lender Group and the Bank
Product Providers; and


WHEREAS, each New Grantor (a) is [an Affiliate][a Subsidiary] of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Lender Group or the Bank Product Providers and (b) by
becoming a Loan Party will benefit from certain rights granted to the Loan
Parties pursuant to the terms of the Loan Documents and the Bank Product
Agreements;


NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:


1.             In accordance with Section 24 of the Security Agreement, each New
Grantor, by its signature below, becomes a "Grantor" under the Security
Agreement with the same force and effect as if originally named therein as a
"Grantor" and each New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a "Grantor" thereunder
and (b) represents and warrants that the representations and warranties made by
it as a "Grantor" thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality in the text thereof) on and as of the date hereof.  In furtherance
of the foregoing, each New Grantor does hereby unconditionally grant, assign,
and pledge to Agent, for the benefit of the Lender Group and the Bank Product
Providers, to secure the Secured Obligations, a continuing security interest in
and to all of such New Grantor's right, title and interest in and to the
Collateral.  Schedule 1,


Annex 1
 
Page 1

--------------------------------------------------------------------------------

 


"Commercial Tort Claims", Schedule 2, "Copyrights", Schedule 3, "Intellectual
Property Licenses", Schedule 4, "Patents", Schedule 5, "Trademarks", Schedule 6,
"Pledged Companies", Schedule 6(k), "Controlled Account Banks", Schedule 7,
"Owned Real Property", Schedule 8, "List of Uniform Commercial Code Filing
Jurisdictions", and Schedule 9, "Motor Vehicles" attached hereto supplement
Schedule 1, Schedule 2, Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule
6(k), Schedule 7,  Schedule 8, and Schedule 9, respectively, to the Security
Agreement and shall be deemed a part thereof for all purposes of the Security
Agreement.  Each reference to a "Grantor" in the Security Agreement shall be
deemed to include each New Grantor.  The Security Agreement is incorporated
herein by reference.  Each New Grantor authorizes Agent at any time and from
time to time to file, transmit, or communicate, as applicable, financing
statements and amendments thereto (i) describing the Collateral as "all personal
property of debtor" or "all assets of debtor" or words of similar effect, (ii)
describing the Collateral as being of equal or lesser scope or with greater
detail, or (iii) that contain any information required by part 5 of Article 9 of
the Code for the sufficiency or filing office acceptance.  Each New Grantor also
hereby ratifies any and all financing statements or amendments previously filed
by Agent in any jurisdiction in connection with the Loan Documents.
 


2.             Each New Grantor represents and warrants to Agent, the Lender
Group and the Bank Product Providers that this Joinder has been duly executed
and delivered by such New Grantor and constitutes its legal, valid, and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium, or other similar laws affecting creditors'
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).


3.             This Joinder is a Loan Document.  This Joinder may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Joinder.  Delivery of an executed counterpart of this Joinder by telefacsimile
or other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Joinder.  Any party
delivering an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Joinder but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Joinder.


4.             The Security Agreement, as supplemented hereby, shall remain in
full force and effect.


5.             THE VALIDITY OF THIS JOINDER, THE CONSTRUCTION, INTERPRETATION,
AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL
MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.


6.             THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS JOINDER SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY
OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT
AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  AGENT AND EACH NEW GRANTOR
WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 6.


Annex 1
 
Page 2

--------------------------------------------------------------------------------

 


7.             TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
NEW GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS JOINDER OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND EACH
NEW GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS JOINDER MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 
Annex 1
 
Page 3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.
 
NEW GRANTORS:
[NAME OF NEW GRANTOR]
                 
By:
     
Name:
     
Title:
                   
[NAME OF NEW GRANTOR]
                 
By:
     
Name:
     
Title:
                 
AGENT:
WELLS FARGO CAPITAL FINANCE, LLC, a
 
Delaware limited liability company
                 
By:
     
Name:
     
Title:
 

 
 
[SIGNATURE PAGE TO JOINDER NO. ____ TO SECURITY AGREEMENT]

 
Annex 1
 
Page 4

--------------------------------------------------------------------------------

 


EXHIBIT A


COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT (this "Copyright Security Agreement") is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company ("WFCF"), in its capacity as administrative agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, "Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement dated as of March 31, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the "Credit Agreement") by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the "Borrower"), the lenders party thereto as "Lenders" (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
the Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 31, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Copyright Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:


8.             DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.


9.             GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL.  Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Lender Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Copyright Security Agreement as the "Security Interest") in all of such
Grantor's right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the "Copyright Collateral"):


(a)           all of such Grantor's Copyrights and Copyright Intellectual
Property Licenses to which it is a party including those referred to on Schedule
I;


(b)           all renewals or extensions of the foregoing; and


(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement of
any Copyright or any Copyright exclusively


Exhibit A
 
Page 1

--------------------------------------------------------------------------------

 


licensed under any Intellectual Property License, including the right to receive
damages, or the right to receive license fees, royalties, and other compensation
under any Copyright Intellectual Property License.
 


10.           SECURITY FOR SECURED OBLIGATIONS.  This Copyright Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Copyright
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the Lender Group, the Bank Product Providers or any of them, whether or not they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.


11.           SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Copyright Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Copyright Security Agreement and
the Security Agreement, the Security Agreement shall control.


12.           AUTHORIZATION TO SUPPLEMENT.  Grantors shall give Agent prior
written notice of no less than three (3) Business Days before filing any
additional application for registration of any copyright and prompt notice in
writing of any additional copyright registrations granted therefor after the
date hereof. Without limiting Grantors' obligations under this Section, Grantors
hereby authorize Agent unilaterally to modify this Copyright Security Agreement
by amending Schedule I to include any future United States registered copyrights
or applications therefor of each Grantor.  Notwithstanding the foregoing, no
failure to so modify this Copyright Security Agreement or amend Schedule I shall
in any way affect, invalidate or detract from Agent's continuing security
interest in all Collateral, whether or not listed on Schedule I.


13.           COUNTERPARTS.  This Copyright Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Copyright Security Agreement.  Delivery of an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Copyright Security Agreement.  Any party delivering an
executed counterpart of this Copyright Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Copyright Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Copyright Security Agreement.


14.           CONSTRUCTION.  This Copyright Security Agreement is a Loan
Document.  Unless the context of this Copyright Security Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or".  The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Copyright Security Agreement
refer to this Copyright Security Agreement as a whole and not to any particular
provision of this Copyright Security Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Copyright Security Agreement
unless otherwise specified.  Any reference in this Copyright Security Agreement
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein).  The words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all


Exhibit A
 
Page 2

--------------------------------------------------------------------------------

 


tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person's successors and permitted
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.
 


15.           THE VALIDITY OF THIS COPYRIGHT SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


16.           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS COPYRIGHT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 9.


17.           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS COPYRIGHT SECURITY
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.




[signature page follows]


Exhibit A
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.
 
GRANTORS:
                    By:      
Name:
     
Title:
                   
By:
     
Name:
     
Title:
                   
ACCEPTED AND ACKNOWLEDGED BY:
       
AGENT:
WELLS FARGO CAPITAL FINANCE, LLC, a
 
Delaware limited liability company
                 
By:
   
Name:
     
Title:
   

 
 
[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]


Exhibit A
 
Page 4

--------------------------------------------------------------------------------

 


SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT


Copyright Registrations
 
Grantor
Country
Copyright
Registration No.
Registration Date
                                                                               

 
Copyright Licenses
 
COPYRIGHT SECURITY AGREEMENT
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT (this "Patent Security Agreement") is made this
___ day of ___________, 20__, by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company ("WFCF"), in its capacity as administrative agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity,  "Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement dated as of March 31, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the "Credit Agreement"), by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the "Borrower"), the lenders party thereto as "Lenders" (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
the Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, the members of Lender Group are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that the Grantors shall have executed and
delivered to Agent, for the benefit of the Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 31, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Lender Group and the Bank Product
Providers, this Patent Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


18.           DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.


19.           GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Lender Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Patent Security Agreement as the "Security Interest") in all of such
Grantor's right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the "Patent Collateral"):


(a)           all of its Patents and Patent Intellectual Property Licenses to
which it is a party including those referred to on Schedule I;


(b)           all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and


Exhibit B
 
Page 1

--------------------------------------------------------------------------------

 


(c)           all products and proceeds of the foregoing, including any claim by
such Grantor against third parties for past, present or future infringement of
any Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.


20.           SECURITY FOR SECURED OBLIGATIONS.  This Patent Security Agreement
and the Security Interest created hereby secures the payment and performance of
the Secured Obligations, whether now existing or arising hereafter.  Without
limiting the generality of the foregoing, this Patent Security Agreement secures
the payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the Lender Group, the Bank
Product Providers or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.


21.           SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Patent Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein.  To the extent
there is any inconsistency between this Patent Security Agreement and the
Security Agreement, the Security Agreement shall control.


22.           AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new patent application or issued patent or become entitled to the benefit
of any patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new patent rights.  Without limiting Grantors'
obligations under this Section, Grantors hereby authorize Agent unilaterally to
modify this Patent Security Agreement by amending Schedule I to include any such
new patent rights of each Grantor.  Notwithstanding the foregoing, no failure to
so modify this Patent Security Agreement or amend Schedule I shall in any way
affect, invalidate or detract from Agent's continuing security interest in all
Collateral, whether or not listed on Schedule I.


23.           COUNTERPARTS.  This Patent Security Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Patent Security Agreement.  Delivery of an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
shall be equally as effective as delivery of an original executed counterpart of
this Patent Security Agreement.  Any party delivering an executed counterpart of
this Patent Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this Patent
Security Agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Patent
Security Agreement.


24.           CONSTRUCTION.  This Patent Security Agreement is a Loan
Document.  Unless the context of this Patent Security Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or".  The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Patent Security Agreement refer
to this Patent Security Agreement as a whole and not to any particular provision
of this Patent Security Agreement.  Section, subsection, clause, schedule, and
exhibit references herein are to this Patent Security Agreement unless otherwise
specified.  Any reference in this Patent Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as


Exhibit B
 
Page 2

--------------------------------------------------------------------------------

 


applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  The words "asset" and "property"
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts, and contract rights.  Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean the
repayment in full in cash or immediately available funds (or, (a) in the case of
contingent reimbursement obligations with respect to Letters of Credit,
providing Letter of Credit Collateralization, and (b) in the case of obligations
with respect to Bank Products (other than Hedge Obligations), providing Bank
Product Collateralization) of all of the Secured Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Secured Obligations)
under Hedge Agreements provided by Hedge Providers) other than (i) unasserted
contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person's successors and permitted
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.
 
25.           THE VALIDITY OF THIS PATENT SECURITY AGREEMENT, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


26.           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS PATENT SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED ONLY
IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 9.


27.           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS PATENT SECURITY AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[signature page follows]


Exhibit B
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
 
GRANTORS:
                    By:      
Name:
     
Title:
                   
By:
     
Name:
     
Title:
                   
ACCEPTED AND ACKNOWLEDGED BY:
       
AGENT:
WELLS FARGO CAPITAL FINANCE, LLC, a
 
Delaware limited liability company
                 
By:
   
Name:
     
Title:
   

 
[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]
 
Exhibit B
 
Page 4

--------------------------------------------------------------------------------

 


SCHEDULE I
to
PATENT SECURITY AGREEMENT


Patents


Grantor
Country
Patent
Application/ Patent No.
Filing Date
                                                                               

 
Patent Licenses


 
 

--------------------------------------------------------------------------------

 


EXHIBIT C


PLEDGED INTERESTS ADDENDUM


This Pledged Interests Addendum, dated as of _________ __, 20___ (this "Pledged
Interests Addendum"), is delivered pursuant to Section 6 of the Security
Agreement referred to below.  The undersigned hereby agrees that this Pledged
Interests Addendum may be attached to that certain Security Agreement, dated as
of March 31, 2011, (as amended, restated, supplemented, or otherwise modified
from time to time, the "Security Agreement"), made by the undersigned, together
with the other Grantors named therein, to WELLS FARGO CAPITAL FINANCE, LLC, a
Delaware limited liability company, as Agent.  Initially capitalized terms used
but not defined herein shall have the meaning ascribed to such terms in the
Security Agreement or, if not defined therein, in the Credit Agreement.  The
undersigned hereby agrees that the additional interests listed on Schedule I
shall be and become part of the Pledged Interests pledged by the undersigned to
Agent in the Security Agreement and any pledged company set forth on Schedule I
shall be and become a "Pledged Company" under the Security Agreement, each with
the same force and effect as if originally named therein.


This Pledged Interests Addendum is a Loan Document.  Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum.  If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.


The undersigned hereby certifies that the representations and warranties set
forth in Section 5 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.


THE VALIDITY OF THIS PLEDGED INTERESTS ADDENDUM, THE CONSTRUCTION,
INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE PARTIES HERETO
WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.


THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS PLEDGED INTERESTS ADDENDUM SHALL BE TRIED AND LITIGATED ONLY IN THE STATE,
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE
COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT AGENT'S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.  AGENT AND EACH
GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY
HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE
EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS PARAGRAPH.


TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH GRANTOR HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS PLEDGED INTERESTS ADDENDUM OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY


Exhibit C
 
Page 1

--------------------------------------------------------------------------------

 


CLAIMS.  AGENT AND EACH GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
PLEDGED INTERESTS ADDENDUM MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
[signature page follows]


Exhibit C
 
Page 2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.



 
By:
      Name:       Title:  



Exhibit C
 
Page 3

--------------------------------------------------------------------------------

 


SCHEDULE I
to
PLEDGED INTERESTS ADDENDUM


Pledged Interests


Name of Grantor
Name of Pledged Company
Number of Shares/Units
Class of Interests
Percentage of Class Owned
Certificate Nos.
                       



Exhibit C
 
Page 4

--------------------------------------------------------------------------------

 


EXHIBIT D


TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT (this "Trademark Security Agreement") is made
this ___ day of ___________, 20__, by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, "Grantors" and each
individually "Grantor"), and WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company ("WFCF"), in its capacity as administrative agent for
the Lender Group and the Bank Product Providers (in such capacity, together with
its successors and assigns in such capacity, "Agent").


W I T N E S S E T H:


WHEREAS, pursuant to that certain Credit Agreement dated as of March 31, 2011
(as amended, restated, supplemented, or otherwise modified from time to time,
the "Credit Agreement") by and among PATRICK INDUSTRIES, INC., an Indiana
corporation (the "Borrower"), the lenders party thereto as "Lenders" (such
Lenders, together with their respective successors and assigns in such capacity,
each, individually, a "Lender" and, collectively, the "Lenders"), and Agent, the
Lender Group has agreed to make certain financial accommodations available to
the Borrower from time to time pursuant to the terms and conditions thereof; and


WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to the Borrower as provided for in the Credit Agreement, but only
upon the condition, among others, that Grantors shall have executed and
delivered to Agent, for the benefit of Lender Group and the Bank Product
Providers, that certain Security Agreement, dated as of March 31, 2011
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the "Security
Agreement"); and


WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of Lender Group and the Bank Product
Providers, this Trademark Security Agreement;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:


28.           DEFINED TERMS.  All initially capitalized terms used but not
otherwise defined herein have the meanings given to them in the Security
Agreement or, if not defined therein, in the Credit Agreement.


29.           GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.  Each Grantor
hereby unconditionally grants, assigns, and pledges to Agent, for the benefit
each member of the Lender Group and each of the Bank Product Providers, to
secure the Secured Obligations, a continuing security interest (referred to in
this Trademark Security Agreement as the "Security Interest") in all of such
Grantor's right, title and interest in and to the following, whether now owned
or hereafter acquired or arising (collectively, the "Trademark Collateral"):


(a)           all of its Trademarks and Trademark Intellectual Property Licenses
to which it is a party including those referred to on Schedule I;


(b)           all goodwill of the business connected with the use of, and
symbolized by, each Trademark and each Trademark Intellectual Property License;
and


(c)           all products and proceeds (as that term is defined in the Code) of
the foregoing, including any claim by such Grantor against third parties for
past, present or future (i) infringement or dilution


Exhibit D
 
Page 1

--------------------------------------------------------------------------------

 


of any Trademark or any Trademarks exclusively licensed under any Intellectual
Property License, including right to receive any damages, (ii) injury to the
goodwill associated with any Trademark, or (iii) right to receive license fees,
royalties, and other compensation under any Trademark Intellectual Property
License.
 
30.           SECURITY FOR SECURED OBLIGATIONS.  This Trademark Security
Agreement and the Security Interest created hereby secures the payment and
performance of the Secured Obligations, whether now existing or arising
hereafter.  Without limiting the generality of the foregoing, this Trademark
Security Agreement secures the payment of all amounts which constitute part of
the Secured Obligations and would be owed by Grantors, or any of them, to Agent,
the Lender Group, the Bank Product Providers or any of them, whether or not they
are unenforceable or not allowable due to the existence of an Insolvency
Proceeding involving any Grantor.


31.           SECURITY AGREEMENT.  The Security Interest granted pursuant to
this Trademark Security Agreement is granted in conjunction with the security
interests granted to Agent, for the benefit of the Lender Group and the Bank
Product Providers, pursuant to the Security Agreement.  Each Grantor hereby
acknowledges and affirms that the rights and remedies of Agent with respect to
the Security Interest in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein.  To the
extent there is any inconsistency between this Trademark Security Agreement and
the Security Agreement, the Security Agreement shall control.


32.           AUTHORIZATION TO SUPPLEMENT.  If any Grantor shall obtain rights
to any new trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration.   Without limiting Grantors' obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor.  Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent's continuing security interest in all
Collateral, whether or not listed on Schedule I.


33.           COUNTERPARTS.  This Trademark Security Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement.  Delivery of an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission shall be equally as effective as delivery of an original executed
counterpart of this Trademark Security Agreement.  Any party delivering an
executed counterpart of this Trademark Security Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Trademark Security Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Trademark Security Agreement.


34.           CONSTRUCTION.  This Trademark Security Agreement is a Loan
Document.  Unless the context of this Trademark Security Agreement clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the terms "includes" and  "including" are not
limiting, and the term "or" has, except where otherwise indicated, the inclusive
meaning represented by the phrase "and/or".  The words "hereof", "herein",
"hereby", "hereunder", and similar terms in this Trademark Security Agreement
refer to this Trademark Security Agreement as a whole and not to any particular
provision of this Trademark Security Agreement.  Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified.  Any reference in this Trademark Security Agreement to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words "asset" and


Exhibit D
 
Page 2

--------------------------------------------------------------------------------

 


"property" shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts, and contract rights.  Any reference herein to the
satisfaction, repayment, or payment in full of the Secured Obligations shall
mean the repayment in full in cash or immediately available funds (or, (a) in
the case of contingent reimbursement obligations with respect to Letters of
Credit, providing Letter of Credit Collateralization, and (b) in the case of
obligations with respect to Bank Products (other than Hedge Obligations),
providing Bank Product Collateralization) of all of the Secured Obligations
(including the payment of any termination amount then applicable (or which would
or could become applicable as a result of the repayment of the other Secured
Obligations) under Hedge Agreements provided by Hedge Providers) other than (i)
unasserted contingent indemnification Secured Obligations, (ii) any Bank Product
Obligations (other than Hedge Obligations) that, at such time, are allowed by
the applicable Bank Product Provider to remain outstanding without being
required to be repaid or cash collateralized, and (iii) any Hedge Obligations
that, at such time, are allowed by the applicable Hedge Provider to remain
outstanding without being required to be repaid.  Any reference herein to any
Person shall be construed to include such Person's successors and permitted
assigns.  Any requirement of a writing contained herein shall be satisfied by
the transmission of a Record.
 
35.           THE VALIDITY OF THIS TRADEMARK SECURITY AGREEMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.


36.           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS TRADEMARK SECURITY AGREEMENT SHALL BE TRIED AND LITIGATED
ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS
LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT AGENT'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT ELECTS
TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  AGENT AND EACH GRANTOR WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 9.


37.           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AGENT AND EACH
GRANTOR HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR
CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  AGENT AND EACH
GRANTOR REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS TRADEMARK SECURITY
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.


[signature page follows]


Exhibit D
 
Page 3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.


GRANTORS:
                    By:      
Name:
     
Title:
                   
By:
     
Name:
     
Title:
                   
ACCEPTED AND ACKNOWLEDGED BY:
       
AGENT:
WELLS FARGO CAPITAL FINANCE, LLC, a
 
Delaware limited liability company
                 
By:
   
Name:
     
Title:
   



[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



Exhibit D
 
Page 4

--------------------------------------------------------------------------------

 




SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT


Trademark Registrations/Applications
 
Grantor
Country
Mark
Application/ Registration No.
App/Reg Date
                                                                               



Trade Names




Common Law Trademarks




Trademarks Not Currently In Use




Trademark Licenses





--------------------------------------------------------------------------------